     Case 2:21-cv-01981-JFW-E Document 10 Filed 03/10/21 Page 1 of 1 Page ID #:76



 1

 2                                                                       JS-6

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JERRY DAVIS,                  )       NO. CV 21-1981-JFW(E)
                                   )
12                  Petitioner,    )
                                   )
13              v.                 )       JUDGMENT
                                   )
14   T. JUSINO,                    )
                                   )
15                  Respondent.    )
     ______________________________)
16

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23              DATED: March 10, 2021

24

25

26                              _________________________________
                                          JOHN F. WALTER
27                                 UNITED STATES DISTRICT JUDGE

28
